1
2                                                                 JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ANDRA SISTRUNK,                   ) NO. CV 19-8159-MWF (KS)
11                                     )
                  Petitioner,
12         v.                          ) JUDGMENT
                                       )
13                                     )
     CHRISTIAN PFEIFFER,               )
14
                      Respondent.      )
15
     _________________________________ )
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23
24   DATED: March 16, 2020                       ________________________________
                                                     MICHAEL W. FITZGERALD
25                                               UNITED STATES DISTRICT JUDGE
26
27
28
